Territory of Michigan—in the supreme court of the territory of THE TERM OF SEPTR 1809—

Joseph Emmerson vs Andrew Dexter Jur

In Case
Damages 3000 DolP
(To be indorsed) this action is Brought to recover the sum of Two Thousand dollars with interest &c due by the Defendant to the Plaintiff on certain promisory notes made and Executed at Detroit in sd Territory some of them in the year 1806 by the President directors and company of the Detroit Bank of which said Bank the said Andrew Dexter jur was the principal proprietor and others made and executed at Detroit aforesaid in the years 1807-1808 by the President and directors of the Detroit Bank of which said Bank or institution the said Andrew Dexter Jur was likewise the principal proprietor and Bail is required for 3000 Dollars Mr Audrain will please issue a Capias in the above cause Returnable at the next Term—
Detroit 13 Octr 1809—
E Brush Atty
*321affidavit
filed 13. octber 1809.
[Case 256, Paper 2]
Territory of Michigan to wit—
Personally came and appeared before me Peter Audrain Esquire one of the Justices of the Peace in the District of Detroit in said Territory Joseph Emmerson Merchant who being duly sworn on the holy evangalist of Almighty God deposeth and saith that Andrew Dexter Junr late of the town of Boston in the state of Massachusetts is Justly and truly indebted unto this deponant in a certain large sum of money of between one and two thousand dollars as this deponant verily believes by virtue of a large number of promisory notes issued at Detroit in said Territory some of them in the year 1806 by the President & directors and company of the late Detroit Bank, and others of them in 1807 by the President and directors of the Detroit Bank of both which said Banks or institutions the said Joseph Emmerson avers that the said Andrew Dexter Jur was and still is the ostensible proprietor and further that the said Andrew Dexter Jur did promis to redeem of those said notes for the said Joseph Emmerson to the amount of two thousand dollars on or about the first of September now last past at Boston aforesaid towit at Detroit in the Territory aforesaid, and that the said Andrew Dexter Jur is not at this time resident within the said Territory of Michigan but absents himselfe therefrom so that the ordinary process of law can be served upon him Joseph Emerson
Detroit Octr 13 — 1809—
Sworn and subscribed to before me at my chambers in Detroit the day and year above written. Peter Audrain J.P.D.D.
Mr Audrain please issue an attachment in favor of Joseph Emmerson agt the goods and chattels Lands and tenement of Andrew Dexter Jur on the foregoing affidavit— E Brush Atty

[In the handwriting of Elijah Brush]


[In the handwriting of Elijah Brush]